Case 2:20-cv-06503-RGK-JDE Document 2-3 Filed 07/22/20 Page 1 of 3 Page ID #:40




                     EXHIBIT 3


                                      37
7/8/2020   Case 2:20-cv-06503-RGK-JDE Document    2-3 Filed
                                           clint eastwood        07/22/20
                                                          cbd - Google Search Page 2 of 3 Page ID #:41

                      clint eastwood cbd




                         All       News         Shopping         Images           Videos     More               Settings      Tools


                      About 12,100,000 results (0.29 seconds)

                      entergroup.org › css › index.php › clint-eastwood-cbd-...

                      Clint eastwood cbd products - Organic CBD&Kratom
                      Clint eastwood cbd products - Guaranteed Anonymity. Discount Every Buyer. We have over
                      800.000 satis ed customers. We deliver orders to 135 Countries.


                      go.ushealthynews.com › ...

                      Big Pharma In Outrage Over Clint Eastwood's CBD
                      Entertainment Today.


                      houseofoilworx.com › louisiana › eastwood-cbd-oil

                      Eastwood CBD Oil | House of Oilworx
                      Eastwood CBD Oil FROM OUR HOUSE TO YOURS. Relief from pain and other symptoms using
                      our phytocannabinoid rich hemp oil products. Please enter your ...


                      www.facebook.com › permalink

                      Clint Eastwood and Morgan Freeman using CBD... - Facebook
                      Clint Eastwood and Morgan Freeman using CBD https://ill-fatedpaper.com/amassed-a-
                      domestic/


                      www.pinterest.com › pin

                      Big Pharma In Outrage Over Clint Eastwood's CBD in 2020 ...
                      Jan 28, 2020 - Big Pharma In Outrage Over Clint Eastwood's CBD. ... In Outrage Over Clint
                      Eastwood's CBD Famous Stars, Important People, Clint Eastwood.


                      www.pinterest.com › pin

                      Clint Eastwood reportedly living with an employee - Pinterest
                      2014-jul-11 - Clint Eastwood has found love again. ... or Ensemble Effect Known Instances of the
                      Entourage Effect in Cannabis While the effect of CBD on THC is ...


                      ceskymediator.cz › clint-eastwood-cbd-products

                      Clint eastwood cbd products | Český mediátor
                      Swinging the lungs from early-stage ovarian cancer in cbf is clint eastwood cbd products cbd-
                      rich cannabis cultivators measure. Encorafenib and growth stores ...


                      jameslockettrepairs.blogspot.com › 2017/10 › for-past-...

                      For The Past 5 Years, Clint Eastwood Did What The FDA Won't
                      Oct 24, 2017 - After being diagnosed with dementia in 2012, Clint Eastwood set out to ...
                      inquiring about the new miracle product called Cannabinoid or CBD, ...


                      www.newsmax.com › thewire › 2018/07/25

                      Clint Eastwood Sues, Claims He Was Swindled Out of Medical ...
                      Jul 25, 2018 - Clint Eastwood has been a longtime investor in free radical pathology, not many
                      people probably knew until Tuesday when he sued the maker ...


                      rtpr.com › 10-best-western-actors › clint-eastwood

                      Clint Eastwood | Real Time Pain Relief
                      Pale Rider, Unforgiven, Fistful of Dollars, The Good, the Bad, and the Ugly; you probably can't think
                      of a bad Western movie when it comes to Clint Eastwood.


                      Ad · www.topicalbuyerreviews.com/

                      2020's Top 10 CBD Topicals - 100% Money Back Guarantee
https://www.google.com/search?source= hp&ei= -kkGX60GkNL6BLTCmaAP&q= clint+eastwood+cbd&oq= clint+eastwood+cbd&gs_lcp= CgZwc3ktYWIQ…
1/2
                                                                                    38
7/8/2020   Case 2:20-cv-06503-RGK-JDE Document    2-3 Filed
                                           clint eastwood        07/22/20
                                                          cbd - Google Search Page 3 of 3 Page ID #:42
                     Find Out What Natural Topicals Actually Work For Pain Relief. Real Expert & User Unbiased
                     clint eastwood
                     Reviews         cbd Customized Programs. No Hidden Fees. Professional Guidance. Dedicated
                               Since 2003.
                     Team. Steps: Examine Scienti c Research, Analyze Veri ed Reviews.


                     Searches related to clint eastwood cbd

                     clint eastwood products                               euphoric cbd gummies
                     what is the name of clint eastwood's cbd company      clint eastwood bionatrol cbd
                     euphoric cbd                                          sonoma valley cbd oil
                     cbd oil                                               best cbd oil




                                                     1 2 3 4 5 6 7 8 9 10                   Next


                       91423, Los Angeles, CA - From your Internet address - Use precise location - Learn more

                     Help      Send feedback    Privacy     Terms




                                                                                  39

https://www.google.com/search?source=hp&ei=-kkGX60GkNL6BLTCmaAP&q=clint+eastwood+cbd&oq=clint+eastwood+cbd&gs_lcp=CgZwc3ktYWIQ…   2/2
